 1
 2
 3
 4
 5
 6
                         UNITED STATES DISTRICT COURT
 7
                       CENTRAL DISTRICT OF CALIFORNIA
 8
 9   FRANCESCA IRENE COLETTO,                )   Case No.: SA CV 19-00121-PLA
                                             )
10               Plaintiff,                  )   {PROPOSED} ORDER AWARDING
                                             )   EQUAL ACCESS TO JUSTICE ACT
11         vs.                               )   ATTORNEY FEES AND EXPENSES
                                             )   PURSUANT TO 28 U.S.C. § 2412(d)
12   ANDREW M. SAUL,                         )
     Commissioner of Social Security,        )
13                                           )
                 Defendant                   )
14                                           )
                                             )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $1,500.00 as
19   authorized by 28 U.S.C. § 2412 be awarded subject to the terms of the Stipulation.
20   DATE: July 3, 2019
21                            ___________________________________
                              THE HONORABLE PAUL L. ABRAMS
22                            UNITED STATES MAGISTRATE JUDGE
23
24
25
26

                                             -1-
 1   Respectfully submitted,
 2   LAW OFFICES OF LAWRENCE D. ROHLFING
 3         /s/ Brian C. Shapiro
     _________________________
 4   Brian C. Shapiro
     Attorney for plaintiff Francesca Irene Coletto
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                             -2-
